IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNonILLE
uNiTED sTATEs oF`AMERicA )
)
v. ) Case No. 3:lO-CR~56-004
) JuDGE PH!LLIPS
QUINLAN ANTHONY PHiLLn>s )

AGREED ORDER OF REVOCATION

A Petition for Revocation of Supervised Release has been filed against the Defendant,
Quinlan Anthony Phillips, and the Def`endant admits that he has violated his supervised release as '
specified in the Petition. An agreement has been reached between the parties, recommending that
the Defendant’s supervised release should be revoked and that he should receive a sentence of 24
months to be followed by 36 months ot`supervised release. The government agrees to not seek any
charges related to the conduct outlined in the Petition.

The parties also request that a special condition of release be added stating that “the
Det`endant shall submit his person, property, house, residence, vehicle, papers, [computers (as
defined in 18 U.S.C. § lO30(e)(l)], other electronic communications cr data storage devices or
media,] or office, to search conducted by a United States Probation Officer or designee. Failure
to submit to a search may be grounds for revocation ot` release. 'l`he Defendant shall warn any
other occupants that the premises may be subject to searches pursuant to this condition. An.
officer may conduct a search pursuant to this condition only when reasonable suspicion exists
that the Defendant has violated a condition of supervision and that the areas to be searched
contain evidence ofthis violation. Any search must be conducted at a reasonable time and in a

reasonable manner.” Finally, the Defendant asks to be recommended for housing at a Bureau ot`

Prisons facility located in close proximity to Eastern 'l`ennessee.

The Defendant agrees to waive the right to a hearing pursuant to Rule 32 ofthe Rules of
Criminal Procedure, waive the right to allocute at a revocation hearing, and asks that the
agreement ofthe Defendant and the government pursuant to Rule ll ofthe Federal Rules of
Criminal Procedure be found to be a proper sentence

This Court has considered the Chapter Seven policy statements in the United States
Sentencing Guidelines. The Defendant’s criminal history category is l. 'l`he advisory guideline
range is 24 to 30 months for Grade A violations, and there is a statutory maximum of 60 months
' ofimprisonment. The Court has also considered the factors listed in l8 U.S.C. §3553(a).

Based on the foregoing, the Court finds that the recommended sentence is sufficient, but
not greater than necessary, to accomplish the purposes set forth in l8 U.S.C. §3553(3) while taking
into consideration all ofthose factors and the Chapter Seven policy statements.

l'l` IS HEREBY ORDERED, therefore that the Defendant’s supervised release is hereby
revoked. The Defendant is hereby sentenced to a term ofimprisonment of 24 months to be
followed by 36 months of supervised release

Further, while on supervised release, the Defendant shall comply with the following
mandatory conditions of supervision adopted by this Court in Local Rule 83.10:

(l) The Defendant must not commit another federal, state, or local crime

(2) The Defendant must not unlawfully possess a controlled substance

(3) The Defendant must refrain from unlawful use ofa controlled substance

(4) The Defendant must cooperate in the collection o_f DNA as directed by the

probation ofticer.

To promote respect for the law, prevent recidivism, and aid in adequate supervision, the Defendant

shall also comply with the following standard conditions of supervision adopted by this Court in

Local Rule 83.l0:

(l)

(2)

(3)

(4)

(5)

(6)

(7)

The Defendant must report to the probation office in the federal judicial district
where the Defendant is authorized to reside within 72 hours of release from
imprisonment or of the time you were sentenced, unless the probation officer
instructs the defendant to report to a different probation office or within a different
time framel Justii`ication: This condition is an administrative requirement of
supervision

After initially reporting to the probation office, the Defendant will receive
instructions from the Court or the probation officer about how and when the
Defendant must report to the probation officer, and the Defendant must report to

g the probation officer as instructed Justification: This condition is an

administrative requirement of supervision

The Defendant must not knowingly leave the federal judicial district where the
Defendant is authorized to reside without first getting permission from the Court or
the probation officer. Justification: This condition is an administrative
requirement of supervision

The Defendant must answer truthfully the questions asked by the Defendant’s
probation officer. Justification: This condition is an administrative requirement
ofsupervision.

'l`he Defendant must live in a place approved by the probation officer. lf the
Defendant plans to change where the Defendant lives or anything about the
Defendant’s living arrangements (such as the people the defendant lives with), the
Defendant must notify the probation officer at least lO days before the change lf
notifying the probation officer in advance is not possible due to unanticipated
circumstances, the Defendant must notify the probation officer within 72 hours of
becoming aware of a change o'r expected change Justification: This condition

will assist the probation oyj’icer in monitoring the Defendant for protection of the
community

The Defendant must allow the probation officer to visit the Defendant at any time
at the Defendant’s home or elsewhere, and the Defendant must permit the probation
officer to take any items prohibited by the conditions of the Defendant’s
supervision that the probation officer observes in plain view. Justification:
This condition will assist the probation ojj‘icer in monitoring the Defendant for
protection of the community

The Defendant must work full time (at least 30 hours per week) at a lawful type of

employment, unless the probation officer excuses the Defendant from doing so. lf
the Defendant does not have full-time employment, the Defendant must try to find

3

(3)

(9)

(10)

(ll)

full-time employment, unless the probation officer excuses the Defendant from
doing so. 'lf the Defendant plans to change where the Defendant works or
anything about the Defendant’s work (such as the Defendant’s position or job
responsibilities), the Defendant must notify the probation officer at least lO days
before the change lf notifying the probation officer at least lO days in advance is
not possible due to unanticipated circumstances, the Defendant must notify the
probation officer within 72 hours of becoming aware of a change or expected
change Justification: This condition will reduce the risk of recidivism and
provide for Defendant rehabilitation

The Defendant must not communicate or interact with someone the Defendant
knows is engaged in criminal activity. lf the Defendant knows someone has been
convicted of a felony, the Defendant must not knowingly communicate or interact
with that person without first getting the permission of the probation officer.
Justification: This condition is aimed at reducing the risk of recidivism and
providing for public safety

lf the Defendant is arrested or questioned by a law enforcement officer, the
Defendant must notify the probation officer within 72 hours. Justilication:
Tltis condition will assist the probation ojj’icer in monitoring the Defendant for
protection of the community

The Defendant must not own, possess, or have access to a firearm, ammunition,
destructive device, or dangerous weapon (i.e., anything that was designed, or was
modified for, the specific purpose of causing bodily injury or death to another
person such as nunchakus or tasers). Justification: This condition will provide
for public and ojj‘icer safety '

The Defendant must not act or make any agreement with a law enforcement agency
to act as a confidential human source or informant without first getting the
permission of the Court. Justification: This condition is aimed at reducing the
risk of recidivism and providing for public safety

lf the probation officer determines that the Defendant poses a risk to another person
(including an organization), the probation officer may require the Defendant to
notify the person about the risk and the Defendant must comply with that
instruction. The probation officer may contact the person and confirm that the
Defendant has notified the person about the risk. Justification: This condition
is aimed at reducing the risk of recidivism and providing for public safety

The Defendant must follow the instructions of the probation officer related to the
conditions of supervision Justification: This condition is an administrative
requirement of supervision

Whi|e on supervised release, the Defendant shall also abide by the following special conditions:

(l) The Defendant shall participate in a program of testing and/or treatment for drug
and/or alcohol abuse, as directed by the probation officer, until such time as
released from the program by the probation officer

(2) The Defendant submit his person, property, house, residence, vehicle, papers,
[computers, as defined in l8 U.S.C. § 1030(e)(l)], other electronic communications
or data storage devices or media,] or office, to search conducted by a United States
Probation Officer or designee. Failure to submit to a search may be grounds for
revocation of release The Defendant shall warn any other occupants that the
premises may be subject to searches pursuant to this condition. An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists
that the Defendant has violated a condition of supervision and that the areas to be
searched contain evidence of this violation. Any search must be conducted at a
reasonable time and in a reasonable manner.

Lastly, is recommended that the Defendant serve this sentence at a Bureau of Prisons

facility located in close proximity to Eastern Tennessee.

The l-lonorable Thomas W. Phillips
United States District Judge

APPROVED FOR ENTRY:

ms am care aaa tag tamm 3

Tracy StoneU
Assistant United States Attorney

gwtg£ljtf;~

' Bobby Huts§i
Attorney for Defendant

   

Quin an Phillips
Defendant

 

tied mata /é€tt~, dbe/57 /am,%m

Scott A Smith
U.S. Probation Officer

